Citation Nr: 1105966	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  09-24 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for a sinus disorder, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for a cervical spine 
disorder, currently evaluated as 40 percent disabling.

3.  Entitlement to an increased rating for a lumbar spine 
disorder, currently evaluated as 20 percent disabling.

4.  Entitlement to a total disability rating for compensation 
based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Harry R. Segarra, Esq.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1978 to October 1995.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2008 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in San Juan, Puerto 
Rico, which denied the above claims.

In February 2010, the Veteran was afforded a Travel Board hearing 
conducted by the undersigned Veterans Law Judge.  A transcript of 
the hearing has been associated with the Veteran's claims file.  

During and after his Travel Board hearing, the Veteran presented 
evidence indicating that his service-connected cervical and 
lumbar spine disorders markedly interfere with his ability to 
obtain and maintain gainful employment.  The Board interprets 
that recently submitted evidence as raising an implicit claim for 
a total disability rating based on individual unemployability due 
to service-connected disabilities (TDIU).  The RO has not 
expressly developed or adjudicated that issue.  Nevertheless, a 
TDIU claim is part of a claim for a higher rating when such claim 
is raised by the record or asserted by the Veteran.  See Rice v. 
Shinseki, 22 Vet. App. 447, 453-54 (2009).  When, as here, 
evidence of unemployability is submitted at the same time that 
the Veteran is appealing the ratings assigned for one or more 
service-connected disabilities, the claim for TDIU will be 
considered part of the claims for those underlying disabilities.  
In this case, the Veteran raised the issue of entitlement to TDIU 
while challenging the ratings for his cervical and lumbar spine 
disorders.  Therefore, his TDIU claim is part of his pending 
cervical and lumbar spine claims and the Board has jurisdiction 
over all three issues.

The issues of entitlement to increased ratings for cervical and 
lumbar spine disorders and a TDIU are addressed in the REMAND 
portion of the decision below and are REMANDED to the Department 
of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  Throughout the pendency of this appeal, the Veteran's 
service-connected sinus disorder has been manifested by three to 
six non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain and purulent discharge, or 
crusting.  

2.  Throughout the pendency of this appeal, the Veteran's 
service-connected sinus disorder has not been productive of 
chronic osteomyelitis following radical surgery.  Nor has it been 
manifested by near constant sinusitis characterized by headaches, 
pain and tenderness of affected sinus, and purulent discharge or 
crusting after repeated surgeries.

3.  The competent evidence of record demonstrates that the 
Veteran's sinus disorder is adequately compensated by the rating 
schedule.  Moreover, the Veteran's disability does not present an 
exceptional or unusual disability picture with such related 
factors as a marked interference with employment or frequent 
periods of hospitalization so as to render impractical the 
application of the regular schedular standards.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, the 
criteria for a rating of 30 percent, but not higher, for a sinus 
disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.97, Diagnostic Codes (DCs) 6510-6514, 6522 (2010).

2.  The criteria for referral for increased disability rating for 
a sinus disorder on an extraschedular basis have not been met.  
38 C.F.R. § 3.321(b)(1) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance 
obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim for VA benefits and must:  (1) inform the claimant about 
the information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  With respect to service 
connection claims, a section 5103(a) notice should also advise a 
claimant of the criteria for establishing a disability rating and 
effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 486 (2006).  

In this case, the Board is remanding the Veteran's claims for 
increased ratings for cervical and lumbar spine disorders and for 
a TDIU.  Thus, VCAA notice is not required with respect to those 
claims.

With regard to the issue of an increased rating for a sinus 
disorder, the RO sent correspondence in November 2007 and 
December 2008, a rating decision in March 2008, and a statement 
of the case in May 2009.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decision.  VA made all 
efforts to notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities of 
the parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.

The Board finds that any defect with regard to the timing or 
content of the notice is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an adjudication 
of the claim by the RO subsequent to receipt of the required 
notice.  There has been no prejudice to the appellant, and any 
defect in the timing or content of the notices has not affected 
the fairness of the adjudication.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the appellant 
and had satisfied that duty prior to the final adjudications of 
the Veteran's sinusitis claim in the December 2009 supplemental 
statement of the case.

As for the duty to assist, the Board notes that all pertinent 
records from all relevant sources identified by the Veteran, and 
for which he has authorized VA to request, have been obtained.  
38 U.S.C.A. § 5103A.  Additionally, VA has associated with the 
claims file the Veteran's service treatment records and all 
potentially relevant VA treatment records as well as other 
evidence pertinent to his sinus disorder claim.  The Veteran has 
also been afforded the opportunity to testify at a Travel Board 
hearing and to undergo a January 2008 VA sinus, larynx, and 
pharynx examination in support of his claim.  

At the outset, the Board acknowledges that the January 2008 VA 
examiner does not appear to have had access to the Veteran's 
complete claims file at the time of the examination.  However, 
claims file review, as it pertains to obtaining an overview of a 
claimant's medical history, is not a strict requirement for a 
medical opinion, since a medical professional can also become 
aware of the relevant medical history by having treated the 
Veteran for a long period of time or through a factually accurate 
medical history reported by the Veteran.  See Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295, 303-304 (2008).  

In this instance, the Board finds that the January 2008 VA 
examination was adequate because, as discussed below, it was 
based upon consideration of the Veteran's pertinent medical 
history, including his lay assertions and contemporaneous 
complaints, as well as his VA outpatient treatment records.  
Additionally, that VA examination described the Veteran's 
service-connected sinus disorder in sufficient detail to allow 
the Board to make a fully informed determination.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 
Vet. App. 405, 407 (1994)). 

The Board recognizes that the Veteran has effectively contested 
the January 2008 VA examination report with respect to the number 
of non-incapacitating episodes of sinusitis he experiences each 
year.  However, as discussed below, the Board has decided to 
afford greater probative weight to the Veteran's own account of 
his number of annual non-incapacitating episodes.  Accordingly, 
he is not prejudiced by the VA examiner's finding in this regard. 

As a final matter with respect to the adequacy of the Veteran's 
VA examination, the Board recognizes that there are some 
disabilities, such as sinus disorders, which have active and 
inactive stages or are subject to remission and recurrence.  
Where the evaluation of such a disability that fluctuates in 
degree of disability is at issue, an examination of the 
disability during an active stage or during an outbreak is 
generally required.  See Ardison, 6 Vet. App. at 407-08 (the 
frequency and duration of the outbreaks and the appearance and 
virulence of them during the outbreaks must be addressed).  In 
this case, however, the Veteran has expressly indicated that the 
symptoms associated with his service-connected sinus disorder are 
most severe from the late fall to the early spring.  Thus, by his 
own admission, his symptoms were in an active stage at the time 
of his VA examination, which took place in January 2008.  
Moreover, the Veteran has not expressly contended that his 
service-connected disability has worsened since that time.  See 
Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  Accordingly, 
the Board finds that the evidence of record is sufficient to rate 
the Veteran's sinus disorder and that an additional examination 
is not needed with respect to that claim.

Next, the Board observes that, under VA's governing regulations, 
it is obligated to make reasonable efforts to assist an appellant 
in obtaining evidence necessary to substantiate his claims, 
including any relevant records in the custody of VA or another 
federal agency, such as the Social Security Administration (SSA).  
38 C.F.R. § 3.159(c)(2).  Nevertheless, the duty to assist is not 
boundless in scope, and VA is only required to make reasonable 
efforts to assist the Veteran in obtaining evidence necessary to 
substantiate his claim.  VA is not required to assist him in 
obtaining identified records if no reasonable possibility exists 
that such assistance would aid in substantiating that claim.  38 
U.S.C.A. § 5103A(c)(1); Golz v. Shinseki, 590 F.3d 1317, 1321-22 
(Fed. Cir. 2010).

In this case, the Veteran has not indicated, and the evidence of 
record does not otherwise suggest, that there are any outstanding 
VA or SSA records pertaining to his sinus disorder claim.  
Accordingly, the Board finds that it is not obligated to obtain 
any additional federal records with respect to that claim.

Based on the foregoing, the Board finds that VA has satisfied its 
duties to notify and assist, and additional development efforts 
would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  Because VA's duties to notify and assist have been met, 
there is no prejudice to the Veteran in adjudicating the sinus 
claim on appeal. 

Increased Rating

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ Part 4.  Where there is a question as to which of two ratings 
will be applied, the higher rating will be assigned if the 
disability picture more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating is to be 
assigned.  38 C.F.R. § 4.7 (2010).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The severity of the disability is to be considered during the 
entire period from the time this claim was filed to the present.  
See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has 
considered the requirements of Hart and finds that staged ratings 
are not appropriate in this case as the factual findings do not 
show distinct time periods since the date of claim where any 
aspect of the service-connected disabilities exhibited symptoms 
that would warrant different ratings.

The Veteran's claim of entitlement to an increased rating for his 
service-connected sinus disorder was received by the RO on 
November 23, 2007.  As such, the rating period on appeal is from 
November 23, 2006, one year prior to the date of receipt of the 
reopened increased rating claim.  See 38 C.F.R. § 3.400(o)(2).  
However, 38 C.F.R. § 4.1 provides that, in evaluating a 
disability, such disability is to be viewed in relation to its 
whole recorded history.  Therefore, the Board will consider 
clinical and lay evidence dated prior to November 23, 2006, to 
the extent that such evidence is found to shed additional light 
on the Veteran's disability picture as it relates to the rating 
period on appeal.

The Veteran's sinus disorder is rated under DC 6513, which 
contemplates chronic maxillary sinusitis.  38 C.F.R. § 4.97 
(2010).  Diagnostic Code 6513 is governed by the General Rating 
Formula for Sinusitis, which also encompasses the other rating 
codes pertaining to sinus disorders and applies in all 
circumstances in which VA is to rate the severity of such 
disorders, no matter the particular diagnosis.  

Under the General Rating Formula, a 10 percent rating is 
warranted for one or two incapacitating episodes per year of 
sinusitis requiring prolonged (four to six weeks) of antibiotic 
treatment, or three to six non-incapacitating episodes per year 
of sinusitis characterized by headaches, pain, and purulent 
discharge.  A 30 percent rating is assigned for sinusitis 
manifested by three or more incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or by more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, pain, 
and purulent discharge or crusting.  Finally, a maximum 50 
percent rating is awarded if the sinusitis has resulted in 
radical surgery with chronic osteomyelitis, or is manifested by 
near constant symptoms of headaches, pain, tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.  38 C.F.R. §§ 4.97, DCs 6510-6514 (2010).  

Under the applicable VA regulations, an incapacitating episode of 
sinusitis is specifically defined as one requiring bed rest and 
treatment by a physician.  38 C.F.R. § 4.97 (2010).

The Board now turns to the pertinent evidence, beginning with an 
April 1998 VA examination report and contemporaneous VA 
outpatient treatment records, which, while dated prior to the 
period on appeal, must nonetheless be considered in accordance 
with the provisions of 38 C.F.R. § 4.1.  This clinical evidence 
reflects a history of nasal congestion, inflammation, and 
headaches, which began in the early 1990s and was treated with 
prescription antibiotics and inhalers.  The Veteran's symptoms 
were alternately diagnosed as chronic sinusitis, bilateral 
ethmoid sinusitis, and allergic rhinitis.  He was also assessed 
with right-sided maxillary antra sinusitis and a retention cyst 
in the right atrium based on the results of computed axial 
tomography testing. 

With respect to the period on appeal, the pertinent evidence 
includes a report of a January 2008 VA sinus, larynx, and pharynx 
examination in which the Veteran complained of chronic sinus 
problems.  Specifically, he reported a longstanding history of 
frontal headaches, sinus pain and tenderness, occasional 
breathing difficulty, swelling and congestion of the nasal 
passages, and purulent discharge.  The Veteran also reported that 
he had recently suffered a flare-up of sinus symptoms, manifested 
by increased nasal congestion and thick mucus secretions.  He 
further emphasized that, while his sinus problems were most 
severe from November to March, he continued to experience 
symptoms throughout the remainder of the year.  Additionally, the 
Veteran indicated that his VA sinus disorder had caused him to 
miss approximately one week of work during the past year.  
However, he denied that his service-connected disability had 
adversely affected his daily living activities during this 
period.  

In terms of treatment, the Veteran reported that, while he had 
been prescribed "nasal spray and pills" since the 1990s, his 
symptoms had responded poorly to those medications.  However, he 
acknowledged that he had recently been prescribed a more 
effective treatment regimen consisting of a corticosteroid 
(flunisolide) and Claritin.  Significantly, the Veteran did not 
report that his sinus symptoms had ever warranted surgery or 
other inpatient treatment. 

On clinical examination, the Veteran was found to have palpable 
tenderness in his frontal, maxillary sinuses.  He also exhibited 
mild perinasal swelling, watery eyes, and postnasal dribbling.  
However, no nasal polyps were found.  Nor were any other sinus or 
respiratory abnormalities shown.   

Based on the above clinical findings, the VA examiner confirmed 
the prior diagnosis of maxillary antral sinusitis.  Additionally, 
the VA examiner noted that the Veteran's sinus disorder had not 
been productive of any incapacitating episodes of sinusitis in 
the past year, but had resulted in three non-incapacitating 
episodes, of one and two-week duration, during that time period.  
However, the VA examiner did not specify when those three non-
incapacitating episodes had occurred.  Nor did he reconcile his 
finding of three non-incapacitating episodes with the Veteran's 
own reports of chronic sinus problems, which, while varying in 
severity, persisted throughout the year.

In subsequent written statements and testimony before the Board, 
the Veteran has essentially asserted that his non-incapacitating 
episodes of sinusitis are more frequent than the VA examiner 
indicated.  Specifically, he maintains that, while his headaches, 
nasal pain, and purulent discharge are most severe during the 
late fall, winter, and early spring months, these symptoms also 
persist on an episodic basis throughout the remainder of the 
year.  The Veteran's account is corroborated by his VA medical 
records dated throughout the pendency of his appeal.  These 
records show that the Veteran's sinusitis has been found to be 
chronic in nature and has required ongoing use of prescription 
antibiotics and steroids. 

The Board finds that the Veteran is competent to report a history 
of frequent episodes of sinusitis, which are characterized by 
headaches, pain, and purulent discharge - symptoms readily 
capable of lay observation - and which require antibiotics and 
related clinical treatment.  See Barr v. Nicholson, 21 Vet. App. 
303 (2007); Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 
451 F.3d 1331 (2006).  Moreover, the Veteran's reports are 
considered credible as they are consistent with his VA medical 
records.  See Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).  

In contrast, the January 2008 VA examiner's finding of only three 
non-incapacitating episodes of sinusitis per year is not 
supported by the Veteran's lay statements.  Nor is it consistent 
with the other clinical evidence of record.  Accordingly, the 
Board considers the VA examiner's finding to be of limited 
probative value and places more weight on the Veteran's own 
account with respect to the frequency of his non-incapacitating 
sinus episodes.  See Prejean v. West, 13 Vet. App. 444, 447 
(2000).  

In light of the foregoing, the Board finds that the preponderance 
of the competent and credible evidence is at least in equipoise 
as to whether the Veteran's service-connected disability is 
productive of more than six non-incapacitating episodes per year.  
Thus, resolving all reasonable doubt in the Veteran's favor, the 
Board concludes that his sinus disorder satisfies the criteria 
for a 30 percent rating under DC 6513 and has done so throughout 
the pendency of the appeal.  38 C.F.R. § 4.97, DC 6513.

Conversely, the Board finds that the criteria for a rating in 
excess of 30 percent have not been met.  To qualify for the 
maximum 50 percent rating available under DC 6513, the Veteran 
would need to establish that he has undergone radical surgery 
with chronic osteomyelitis, or experienced near constant 
sinusitis characterized by headaches, pain, and tenderness of 
affected sinus, and purulent discharge or crusting following 
repeated surgeries.  Such a disability picture has neither been 
alleged nor shown.  On the contrary, the Veteran told the January 
2008 VA examiner that he has never had any form of surgery for 
his sinus disorder.  The Board recognizes that the Veteran 
subsequently testified at his February 2010 hearing that his 
treating physicians have recommended that he undergo an operation 
to address his sinus problems.  However, the Veteran expressly 
acknowledged that he had not yet had surgery for his sinus 
disorder, adding that "[t]here are moments [when he] th[inks] 
about getting it operated but there are other times that [he does 
not] intend to do it."  Since his Travel Board hearing, the 
Veteran had not indicated, nor does the record otherwise show, 
that he has had a sinus operation.  The Board recognizes that he 
may intend to have one in the future.  However, such a future 
expectation is not a basis for the granting of an increased 
rating, which necessarily must be based upon current findings.  

In the absence of any evidence of radical surgery with chronic 
osteomyelitis, or near constant sinusitis following repeated 
surgeries, the Board finds that a rating in excess of 30 percent 
is not warranted under DC 6513 or the other diagnostic codes 
governed by the General Rating Formula for Sinusitis.  38 C.F.R. 
§ 4.97, DCs 6510-6514.  

Nor is a higher rating warranted under any other diagnostic 
criteria.  The Board acknowledges that, in addition to sinusitis, 
the Veteran's nasal tenderness and discharge have been found to 
support a diagnosis of vasomotor rhinitis, which is rated under 
DC 6522.  38 C.F.R. § 4.97, DC 6522.  However, the Board has 
already decided to grant the Veteran a 30 percent rating for his 
sinus disorder, which is the maximum evaluation available under 
that diagnostic code.  

Additionally, the Board recognizes that, in addition to sinusitis 
and related upper respiratory symptoms, the Veteran has been 
treated for problems affecting his lower respiratory tract.  
Significantly, however, those lower respiratory problems are 
separate and distinct from his upper respiratory symptoms and, 
thus, are not encompassed within the sinus disorder claim at 
issue in this appeal.  See Boggs v. Peake, 520 F.3d. 1330, 1336 
(Fed. Cir. 2008) (holding that claims that are based upon 
distinctly diagnosed diseases or injuries should be considered 
distinct claims for the purposes of 38 U.S.C.A. § 7104(b) 
(2010)).  On the contrary, the Veteran's lower respiratory 
symptoms formed the basis for a separate claim for service 
connection for bronchitis, which was denied in a February 1996 RO 
rating decision.  The Veteran did not appeal that issue and, 
therefore, the Board lacks jurisdiction to consider it at this 
time.  

The Board can conceive of no other applicable diagnostic code 
that could be used to analogously rate the Veteran's sinus 
disorder.  Moreover, the Veteran himself has not alleged that the 
upper respiratory symptoms underlying his service-connected 
disability are ratable by analogy under another diagnostic code.  
Accordingly, the Board finds no basis upon which to assign an 
evaluation in excess of 30 percent for that disability.  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).

In sum, the Board finds that the Veteran's service-connected 
sinus disorder has warranted a disability evaluation of 30 
percent, but not higher, throughout the pendency of this appeal.  
All reasonable benefit of the doubt has been afforded in favor of 
the Veteran in reaching this determination.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 

Extraschedular Rating

The above determination is based on application of provisions of 
the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 
(2010).  However, the regulations also provide for exceptional 
cases involving compensation.  Ratings shall be based, as far as 
practicable, upon the average impairments of earning capacity 
with the additional proviso that VA shall from time to time 
readjust this schedule of ratings in accordance with experience.  
To accord justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, upon 
field station submission, is authorized to approve on the basis 
of the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected disability or 
disabilities.  The governing norm in exceptional cases is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2010).  

Although the Board may not assign an extraschedular rating in the 
first instance, it must specifically adjudicate whether to refer 
a case for extraschedular evaluation when the issue either is 
raised by the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

Here, the Board is cognizant of the Veteran's assertions that his 
ability to work is severely compromised by his service-connected 
cervical and lumbar spine disorders.  As discussed below, his 
claims for increased ratings for these service-connected 
disabilities are being remanded for additional development, 
including consideration of whether referral for assignment of 
extraschedular ratings is warranted.  See 38 C.F.R. § 3.321.  
However, the Board considers it unnecessary to refer the 
Veteran's sinus disorder for an extraschedular rating as the 
regular schedular standards are not inadequate with respect to 
that service-connected disability.  

The schedular rating criteria are designed to compensate for 
average impairments in earning capacity resulting from service-
connected disability in civil occupations. 38 U.S.C.A. § 1155 
(West 2002).  Generally, the degrees of disability specified in 
the rating schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability.  38 C.F.R. § 4.1 (2010). 

In this case, the Veteran has indicated that his sinus disorder 
causes him to miss approximately one week of work per year.  
However, he has not alleged that this particular service-
connected disability prevents him from performing his 
occupational duties or interferes with his ability to perform 
daily living activities.  Nor does the competent and credible 
evidence of record otherwise show that the Veteran's service-
connected sinus disorder results in a marked functional 
impairment to a degree other than that addressed by VA's Rating 
Schedule or results in frequent or, indeed, any hospitalization.  
Accordingly, the Board concludes that referral for consideration 
of an extra-schedular rating is not warranted.  Thun v. Peake, 22 
Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Floyd v. Brown, 9 Vet. App. 88 (1996).


ORDER

A 30 percent disability rating, but no more, for a sinus disorder 
is granted, subject to the laws and regulations governing payment 
of monetary benefits.


REMAND

Although the Board regrets the additional delay in this appeal, 
further development is needed prior to the dispositions of the 
Veteran's cervical and lumbar spine and TDIU claims.

The Veteran contends that the symptoms associated with his 
cervical and lumbar spine disorders are worse than contemplated 
in the 40 percent and 20 percent ratings respectively assigned 
for those service-connected disabilities.  Specifically, he 
asserts that he suffers from shoulder, neck, and back pain, which 
is chronic in nature and subject to frequent flare-ups.  
Additionally, the Veteran contends that he experiences radiating 
pain throughout his upper and lower extremities, which is 
accompanied by sensory, reflex, and motor deficits and functional 
impairment.  The Veteran also maintains that his symptoms have 
progressively worsened over time and markedly interfere with his 
ability to work as a mail handler and processor. 

The record reflects that the Veteran's most recent VA spine 
examination took place in January 2008.  At that time, he 
reported a history of "stabbing" upper and lower back pain that 
had its onset in the mid-1990s, shortly before his retirement 
from active duty.  He assessed his chronic back pain as a 6 on a 
scale of 1 to 10, but noted that he also experienced weekly 
flare-ups, localized in his lumbar spine, which he rated as a 9 
out of 10 in terms of severity.  The Veteran indicated that these 
painful flare-ups were precipitated by prolonged standing, 
sitting, and weather changes, and alleviated through medication.  
Significantly, the Veteran denied that his cervical and lumbar 
spine disorders required the use of crutches or other orthotic 
devices.  Nor did he report that those service-connected 
disabilities interfered with his ability to perform daily living 
activities or complete his job assignments.  On the contrary, the 
Veteran indicated that he was able to work without accommodation 
at a Puerto Rico-based branch of the United States Postal 
Service.

On clinical evaluation, the Veteran exhibited reduced ranges of 
motion, particularly in his cervical spine.  He also displayed 
muscle spasms throughout his upper and lower back.  However, the 
Veteran's muscle strength was found to be normal throughout his 
spine.  Significantly, no findings were made with respect to 
whether the Veteran experienced additional limitation of motion 
or other functional impairment during his reported painful flare-
ups.  Additionally, while sensory, reflex, and motor testing were 
negative for any abnormalities, advanced neurological testing, 
including electromyography (EMG) and nerve conduction velocity 
studies, were not administered.  

Based on the results of the clinical evaluation and the 
contemporaneous lay evidence, the January 2008 VA examiner 
determined that the Veteran met the diagnostic criteria for 
cervical spondylosis and cervical and lumbar strain.  
Significantly, however, the VA examiner acknowledged that he 
lacked access to the claims file and did not indicate whether his 
findings were predicated on a review of the Veteran's pertinent 
medical records, which showed a history of treatment for upper 
and lower back problems and diagnoses of cervical myositis with 
C5-C6 herniated nucleus pulposus and lumbosacral strain and 
myositis.  

Following his January 2008 VA examination, the Veteran continued 
to receive VA outpatient treatment for chronic upper and lower 
back symptoms.  He also sought private medical treatment for 
these symptoms, as evidenced by a November 2008 written statement 
from a private treating provider, who indicated that the 
Veteran's cervical and lumbar spine disorders were 
"degenerative, progressive, and permanent in nature."  

At his February 2010 Travel Board hearing, the Veteran testified 
that his upper and lower back problems had caused him to 
repeatedly visit the emergency room and to miss so many days of 
work that he had exhausted his sick leave.  He also indicated 
that he was considering leaving his job and applying for 
disability benefits through the SSA.  Thereafter, the Veteran 
submitted a May 2010 statement from the Postal Service indicating 
that he had recently been suspended for missing too many days of 
work due to medical problems.  

The May 2010 Postal Service statement, which was submitted 
directly to the Board, has not yet been considered by the RO.  
Nor has the Veteran submitted a waiver of initial RO review with 
respect to that additional evidence.  38 C.F.R. §§ 19.37, 20.1304 
(2010).  VA regulations prohibit the Board from considering 
additional pertinent evidence without first remanding the case to 
the agency of original jurisdiction for initial consideration or 
obtaining the Veteran's waiver.  Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  
While the Board acknowledges that it has reviewed the May 2010 
statement, it has done so solely for the purpose of remanding the 
claim, which is not prejudicial to the Veteran.  38 C.F.R. §§ 
19.9, 20.1304(c) (2010).  Accordingly, to ensure that VA has met 
its duty to assist and to ensure full compliance with due process 
requirements, the Board finds that on remand the Veteran's 
cervical and lumbar spine claims should be reviewed with 
consideration of all evidence received since the last RO 
adjudication.

Additionally, VA's duty to assist includes a duty to provide a 
medical examination or obtain a medical opinion where it is 
deemed necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); Robinette 
v. Brown, 8 Vet. App. 69 (1995).  When available evidence is too 
old for adequate rating of the Veteran's current condition, VA's 
duty to assist includes providing a new examination.  Weggenmann, 
5 Vet. App. at 284.  

The Board acknowledges that the Veteran has already been afforded 
VA examinations with respect to his cervical and lumbar spine 
claims.  However, his most recent VA spine examination is now 
somewhat stale and the lay and clinical evidence of record 
suggests that his back disorders may have worsened since that 
examination was conducted.  Accordingly, the Board finds that a 
new VA spine examination is needed to assess the current nature 
and severity of those service-connected disabilities.  

Specifically, the Veteran's new VA examiantion should include a 
review of his claims file, which was not performed at the time of 
the January 2008 examination.  The Board recognizes that claims 
file review is not a requirement for medical opinion evidence, 
and such evidence may not be discounted solely because the 
opining clinician did not review the claims file.  See Nieves-
Rodriguez, 22 Vet. App. at 302.  Nevertheless, in this instance 
the Board considers it significant that the January 2008 VA spine 
examiner declined to address the Veteran's pertinent medical 
history, including his diagnoses of and treatment for cervical 
myositis with C5-C6 herniated nucleus pulposus and lumbosacral 
strain and myositis.  Accordingly, the Board considers that 
examination to be inadequate for rating purposes.  To ensure a 
thorough examination and evaluation, the Veteran's cervical and 
lumbar spine disorders must be viewed in relation to their 
history.  38 C.F.R. § 4.1 (2010).  Accordingly, on remand, the 
Veteran should be afforded a VA examination that takes into 
account not only his current symptoms but also all other 
pertinent evidence in his claims file.

Additionally, the Veteran's new VA spine examination should 
include specific findings regarding his ranges of motion, 
including any extra limitation of motion during painful flare-
ups, as well as any neurological manifestations related to his 
service-connected back disorders.  That new examination should 
also include EMG and nerve conduction velocity studies, which 
were not performed at the time of his January 2008 VA 
examination.  Moreover, in light of the recently submitted lay 
and clinical evidence, that new VA examination should 
specifically consider what impact, if any, the Veteran's cervical 
and lumbar spine disorders have on his activities of daily 
living, including his ability to obtain and maintain employment.  
38 C.F.R. § 4.10 (2010).  

Further, as the recently submitted evidence of record suggests 
that the Veteran's service-connected spine disorders may markedly 
interfere with his employment and result in frequent 
hospitalizations, the Board finds that the available schedular 
evaluations used to rate the Veteran's service-connected cervical 
and lumbar spine disorders may be inadequate and that 
consideration of extraschedular disability ratings is therefore 
warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); Thun v. Peake, 22 
Vet. App. 111 (2008).  Accordingly, on remand, the Veteran should 
be afforded the opportunity to demonstrate exceptional factors 
such as marked interference with employment or frequent periods 
of hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 Vet. 
App. 225, 229 (1993).  The RO should then consider whether there 
are any factors that would warrant referral to the Under 
Secretary for Benefits or the Director, VA Compensation and 
Pension Service for assignment of extraschedular rating under the 
provisions of 38 C.F.R. § 3.321.

Next, with respect to the Veteran's implicit TDIU claim, the 
Board notes that total disability will be considered to exist 
where there is impairment of mind or body sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation.  38 C.F.R. § 3.340 (2010).  Total disability 
ratings for compensation may be assigned where the schedular 
rating is less than total when the disabled person is unable to 
secure or follow a substantially gainful occupation as a result 
of service-connected disabilities, provided that, if there is 
only one such disability, the disability shall be ratable at 60 
percent or more, and if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or more, 
and sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. § 4.16 (2010).  If the 
schedular rating is less than 100 percent, the issue of 
unemployability must be determined without regard of the 
advancing age of the Veteran.  38 C.F.R. §§ 3.341(a); 4.19 
(2010).  Factors to be considered are the Veteran's education, 
employment history, and vocational attainment.  Ferraro v. 
Derwinski, 1 Vet. App. 326, 332 (1991).

For VA purposes, the following are considered to comprise a 
single disability:  (1) disabilities of one or both upper 
extremities, or of one or both lower extremities, including the 
bilateral factor, if applicable; (2) disabilities resulting from 
common etiology or a single accident; (3) disabilities affecting 
a single body system, such as orthopedic, digestive, respiratory, 
cardiovascular-renal, neuropsychiatric; (4) multiple injuries 
incurred in action; or (5) multiple disabilities incurred as a 
prisoner of war.  38 C.F.R. §  4.16 (2010).

In this case, the Veteran has been assigned separate ratings of 
40 percent and 20 percent for his service-connected cervical and 
lumbar spine disorders.  Significantly, however, those disorders 
share a common etiology and, thus, constitute a single disability 
ratable at 50 percent.  38 C.F.R. §  4.16 (2010).  In addition, 
for the reasons discussed above, the Veteran has now been granted 
a 30 percent disability evaluation for his service-connected 
sinus disorder.  He is also in receipt of non-compensable ratings 
for left foot warts and a urinary tract infection.  His combined 
disability rating is now 70 percent.  38 CFR § 4.25  Thus, the 
percentage criteria of 38 C.F.R. § 4.16(a) are met.  Accordingly, 
the Board must now consider whether the Veteran is unable to 
secure or follow a substantially gainful occupation as a result 
of his service-connected disabilities.  

The Board notes that the Veteran's TDIU claim is inextricably 
intertwined with his pending claims for entitlement to higher 
ratings for his cervical and lumbar spine disorders.  Hence, 
consideration of the Veteran's TDIU claim must be deferred 
pending the resolution of his pending increased rating claims.  
Harris v. Derwinski, 1 Vet. App. 180 (1991). 

Additionally, the Board observes that the Veteran has not yet 
undergone a VA examination with respect to his TDIU claim.  Nor 
has any VA or private medical provider rendered an opinion that 
specifically addresses this issue.  The Board recognizes that the 
Veteran himself believes that his service-connected disabilities, 
specifically his cervical and lumbar spine disorders, prevent him 
from working.  However, as a lay person, he is not competent to 
provide an opinion as to which service-connected disabilities 
render him unemployable.  38 C.F.R. § 3.159(a)(1) (competent 
medical evidence means evidence provided by a person who is 
qualified through education, training or experience to offer 
medical diagnoses, statements, or opinions); see Duenas v. 
Principi, 18 Vet. App. 512, 520 (2004); see also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) (holding that a layperson is 
generally not capable of providing opinions on matters requiring 
medical knowledge, such as the condition causing or aggravating 
the symptoms); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998); Stadin v. Brown, 8 Vet. App. 280, 284 (1995); Woehlaert 
v. Nicholson, 21 Vet. App. 456 (2007).

For the foregoing reasons, it remains unclear to the Board 
whether the current severity of the Veteran's service-connected 
disabilities, separately or jointly, precludes him from working.  
Accordingly, the Board finds that, on remand, the Veteran should 
be afforded a VA examination and opinion to ascertain the impact 
of his service-connected disabilities on his unemployability.  
Friscia v. Brown, 7 Vet. App. 294 (1995) (VA has a duty to 
supplement the record by obtaining an examination that includes 
an opinion as to the effect of the Veteran's service-connected 
disabilities on his ability to secure or follow a substantially 
gainful occupation).  

A remand is also warranted to obtain outstanding medical records.  
At his February 2010 hearing, the Veteran testified that he had 
received private inpatient treatment for his service-connected 
cervical and lumbar spine disorders.  Significantly, however, the 
only private medical evidence of record pertaining to those 
disabilities consists of outpatient treatment reports.  As the 
Board is on notice that private hospital records may exist that 
are relevant to the Veteran's claims, efforts to obtain those 
records should be made on remand.  38 U.S.C.A. § 5103A.  While 
the Board recognizes that the Veteran previously provided a 
signed authorization for the release of his private medical 
records, it should be explained that his reauthorization of the 
release of records that were previously unidentified is necessary 
before those records may be obtained. 

Additionally, the record reflects that, as of September 2008, the 
Veteran was seeking regular VA outpatient treatment for his 
service-connected spine disorders.  However, no VA medical 
records dated since that time have been associated with his 
claims files.  As it appears that subsequent VA medical records 
may exist that are pertinent to his cervical and lumbar spine 
claims, and as these claims are being remanded on other grounds, 
the Board finds that any outstanding VA medical records should be 
obtained on remand.  38 C.F.R. § 3.159(c)(2) (2010); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

Finally, it appears that SSA records may be outstanding.  As 
noted above, the Veteran testified at the February 2010 Travel 
Board hearing that he was considering applying for SSA disability 
benefits due to his service-connected spine disorders.  However, 
it remains unclear whether he has yet submitted an application 
for SSA disability benefits and, if so, whether any benefits have 
been awarded.  Because any SSA Memorandum Decision and medical 
records upon which an award of Social Security disability 
benefits is predicated would be relevant to the Veteran's claims, 
efforts to obtain such records should be made on remand.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. 
Derwinski, 1 Vet. App. 413 (1991).

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  Contact the Veteran and request that he 
provide a completed release form (VA Form 21- 
4142) authorizing VA to request copies of any 
private hospital records showing treatment 
for his service-connected cervical and lumbar 
spine disorders.  Explain to the Veteran that 
his prior authorization for the release of 
his private medical providers' records has 
expired, and that he will need to reauthorize 
the release of those records in order for VA 
to obtain them.  The Veteran should be 
advised that he can also submit those records 
himself.  If the Veteran provides a completed 
release form, then request the identified 
treatment records.  All attempts to secure 
those records must be documented in the 
claims file, and the Veteran and his 
representative should be notified of any 
unsuccessful efforts. 

2.  Obtain and associate with the claims file 
all records from the VA Medical Center in San 
Juan, Puerto Rico, dated since September 
2008. 

3.  Contact the Veteran and ask him whether 
he has applied for disability benefits from 
the Social Security Administration.  If so, 
obtain and associate with the claims file a 
copy of any Memorandum Decision issued from 
that agency and the medical records upon 
which that decision was predicated.

4.  After the above development has been 
completed, schedule the Veteran for a VA 
examination to determine the current nature 
and severity of his service-connected 
cervical and lumbar spine disorders and to 
ascertain the impact of his service-connected 
disabilities on his unemployability.  The 
claims file must be reviewed by the examiner, 
and the examination report must reflect that 
the claims file was reviewed.  The VA 
examiner should provide a rationale for any 
opinion expressed and reconcile that opinion 
with all pertinent evidence of record.  In 
particular, the VA examiner should address 
the January 2008 VA spine examination report 
and the subsequent lay and clinical evidence 
indicating that the orthopedic and 
neurological manifestations of Veteran's 
service-connected spine disorders may have 
worsened and resulted in frequent 
hospitalizations and marked occupational 
impairment.  The VA examiner should also 
consider all evidence of record regarding the 
impact of the Veteran's service-connected 
disabilities, either separately or jointly, 
on his employability.  Specifically, the VA 
examiner's opinion should address the 
following: 

a)  Identify all orthopedic pathology 
related to the Veteran's service-connected 
cervical and lumbar spine disorders.  

b)  Provide range-of-motion and repetitive 
motion findings for both the cervical and 
lumbar spine. 

c)  State whether ankylosis is shown with 
respect to either the cervical or lumbar 
spine.  

d)  For both the cervical and lumbar 
spine, note whether there is any 
additional limitation of motion during 
flare-ups and following repetitive use due 
to limited motion, excess motion, 
fatigability, weakened motion, 
incoordination, or painful motion.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  If 
feasible, the determinations should be 
portrayed in terms of the degrees of 
additional range of motion loss.  

e)  State the length of time during the 
past 12 months that the Veteran has had 
incapacitating episodes due to his 
cervical and lumbar spine disorders.  
Incapacitating episodes are periods of 
acute signs and symptoms due to 
intervertebral disc syndrome that require 
bed rest prescribed by a physician and 
treatment by a physician.

f)  State whether the Veteran's service-
connected cervical and lumbar spine 
disorders are manifested by any 
neurological impairment, and if so, which 
nerves are involved, and the extent of the 
impairment.  The diagnostic criteria 
applicable to nerve impairment distinguish 
the types of paralysis:  complete and 
incomplete.  With incomplete paralysis, 
the degree of paralysis is further divided 
into the categories of mild, moderate, and 
severe.  With those categories in mind, 
classify any low back disability 
neurological pathology, distinguishing 
among the categories and using the results 
of all pertinent testing of record.  
Conduct any necessary sensory, reflex, and 
motor testing, to specifically include EMG 
and nerve conduction velocity studies.  
Explain, in terms meaningful to a 
layperson, the base line results of those 
tests versus the results obtained for the 
Veteran.  Explain the meaning of any 
abnormal results obtained.  

g)  Discuss whether the Veteran's cervical 
and lumbar spine disorders, either singly 
or jointly, are productive of any 
additional functional impairment.  

h)  State what impact, if any, the 
Veteran's cervical and lumbar spine 
disorders, either singly or jointly, have 
on his activities of daily living, 
including his ability to obtain and 
maintain employment.  38 C.F.R. § 4.10 
(2010).

i)  State whether the Veteran's service-
connected disabilities (cervical and 
lumbar spine disorders, sinus disorder, 
left foot warts, and urinary tract 
infection), either separately or jointly 
but without consideration of any 
nonservice-connected disabilities, render 
him unable to secure or follow a 
substantially gainful occupation.

5.  Then, readjudicate the issues remaining 
on appeal.  With respect to the Veteran's 
cervical and lumbar spine claims, the RO 
should expressly consider whether there are 
any factors that would warrant referral to 
the Under Secretary for Benefits or the 
Director, VA Compensation and Pension Service 
for assignment of extraschedular ratings 
under the provisions of 38 C.F.R. § 3.321.  

If any aspect of the decision remains adverse 
to the Veteran, issue a supplemental 
statement of the case that notifies him of 
all applicable rating criteria with respect 
to his claims.  Allow the appropriate time 
for response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


